DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response dated 3/15/2022. Claims 1 through 21 are presently pending and are presented for examination. 	

Response to Amendment
Applicant’s amendments, see pages 8-9 of 16, filed 3/15/2022, with respect to Specification Objections, Claim Objections, and 35 U.S.C. § 112(b) Rejections have been fully considered and are persuasive.  All previous Specification Objections, Claim Objections, and 35 U.S.C. § 112(b) Rejections have been withdrawn. 

Response to Arguments
Applicant's arguments, see pages 8-9 of 16, filed 3/15/2022, have been fully considered but they are not persuasive.  The Applicant has argued that claims 2, 5-6, 8, 10, and 14 do not recite functional language, to which the Examiner respectfully disagrees.  Each of the listed claims recites functional language, as detailed on page 6 of 17, Non-Final Rejection dated 1/3/2022.  The Examiner agrees that the structure of an auxiliary power unit may be known to one of ordinary skill in the art, so 35 U.S.C. § 112(f) is no longer invoked for claims 8 and 14.  However, claims 2, 5-6, and 10 continue to invoke 35 U.S.C. § 112(f) and will be interpreted as detailed in corresponding section below.  A control system may be interpreted broadly by one of ordinary skill in the art.  For instance, a processor and a control system are not necessarily the same nor are they directly interchangeable.  “A control system configured to send commands…” and “A control system configured to direct electrical energy…” are both instances of functional language, as detailed below.
Applicant's arguments, see page 10 of 16, filed 3/15/2022,  have been fully considered but they are not persuasive.  The Applicant has argued that DiVito does not disclose the material as recited in claim 1 and analogous claim 15, particularly “…the energy storage location including at least two of a number of engines of the aircraft, a number of batteries, and a number of auxiliary power units of the aircraft…” to which the Examiner respectfully disagrees.  Of the three listed items, DiVito discloses both “a number of batteries” as well as “a number of auxiliary power units” (see DiVito at least Fig 1 and [0021]).
Applicant's arguments, see pages 13-14 of 16, filed 3/15/2022, have been fully considered but they are not persuasive.  The Applicant has argued that Terwilliger does not disclose the material as recited in claim 18, particularly “…sending the energy harvested from landing the aircraft to an engine core of the aircraft and converting the energy to kinetic energy…” to which the Examiner respectfully disagrees.  Terwilliger teaches the charging of a battery system via multiple different inputs, such as the motor-generator, auxiliary power input, gas turbine, or a ground-based power source.  The battery may then be used to provide energy to the aircraft’s propulsion system, such as using the motor-generator to “…provide supplemental power to the shaft [of the turbine’s rotor assembly] during various flight phases…” (see Terwilliger at least [0030]-[0033] and Fig 2).  In other words, energy may be harvested while landing the aircraft via regenerative braking and stored in the battery, to which the battery then applies said energy to the propulsion system as kinetic energy.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Terwilliger describes taxiing operations that utilize energy in a way that minimalizes waste for an increased efficiency to an existing problem with aircraft during taxiing procedures (see Terwilliger at least [0002]-[0003]).
A detailed rejection follows below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“…control system configured to send commands…” in claim 2.
“…control system configured to direct electric energy…” in claim 5.
“…control system configured to direct electric energy …” in claim 6.
“…control system configured to send commands…” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for these limitations are as follows:
[0055]: "Control system 128 may also be referred to as a controller."
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 15, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over DiVito et al. (US-2016/0070266; hereinafter DiVito; already of record) in view of Terwilliger et al. (US-2020/0056546; hereinafter Terwilliger; already of record).
Regarding claim 1, DiVito discloses a system configured to reduce a fuel consumption and increase a thrust for an aircraft (see DiVito at least Abs), the system comprising: 
energy storage locations (see DiVito at least [0021]) electrically connected to: 
a number of electric motors connected to wheels of the aircraft (see DiVito at least [0021]); 
a number of batteries (see DiVito at least [0021]); and 
a number of auxiliary power units of the aircraft (see DiVito at least [0021]); and
…
	…
	…
However, DiVito does not explicitly disclose the following:
the number of electric motors connected to a flow control switch system configured to: 
replace a fuel consumption that rotates at least one engine of a number of engines of the aircraft and produces a reverse thrust; and 
store energy in at least one of the number of engines as kinetic energy.
Terwilliger, in the same field of endeavor, teaches the following:
the number of electric motors connected to a flow control switch system (see Terwilliger at least [0032]) configured to: 
replace a fuel consumption that rotates at least one engine of a number of engines of the aircraft and produces a reverse thrust (see Terwilliger at least [0031]-[0033] and Fig 2); and 
store energy in at least one of the number of engines as kinetic energy (see Terwilliger at least [0030]-[0033] and Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft comprising energy storage locations as disclosed by DiVito with motors connected to the engine as taught by Terwilliger to support taxiing operations on a runway and prevent excess fuel burn (see Terwilliger at least [0002]-[0003]).
Regarding claim 2, DiVito in view of Terwilliger teach the system of claim 1, further comprising: 
a control system configured to send commands to the flow control switch system to direct electric energy between the energy storage locations and the number of electric motors (see DiVito at least [0021]-[0022] and [0024]-[0025]).  
Regarding claim 3, DiVito in view of Terwilliger teach the system of claim 2, further comprising: 
the flow control switch system comprising a plurality of switches configured to direct electric energy between the energy storage locations and the number of electric motors (see DiVito at least [0024]-[0025]).  
Regarding claim 4, DiVito in view of Terwilliger teach the system of claim 3, wherein the plurality of switches is configured to change flow of electric energy within the system to perform at least one of moving the aircraft using the number of electric motors (see DiVito at least [0024]-[0025]), braking the aircraft using the system (see DiVito at least [0026]), or storing electric energy in at least one of the energy storage locations (see DiVito at least [0026]).  
Regarding claim 5, DiVito in view of Terwilliger teach the system of claim 2, wherein the control system is configured to direct electric energy generated by the number of electric motors to at least one battery of the number of batteries (see DiVito at least [0026]).  
Regarding claim 6, DiVito in view of Terwilliger teach the system of claim 5, wherein the control system is configured to direct electric energy generated by the number of electric motors to at least one of: the engine of the number of engines of the aircraft or an auxiliary power unit of the number of auxiliary power units when the battery reaches a charge capacity (see DiVito at least [0029] and [0032]).  
Regarding claim 7, DiVito in view of Terwilliger teach the system of claim 1, wherein the number of engines of the aircraft is configured to receive electric energy from the number of electric motors and rotate components of the number of engines using the electric energy (see Terwilliger at least [0044]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the aircraft as taught by DiVito in view of Terwilliger with motors connected to the engine as taught by Terwilliger to support taxiing operations on a runway and prevent excess fuel burn (see Terwilliger at least [0002]-[0003]).
Regarding claim 8, DiVito in view of Terwilliger teach the system of claim 1, wherein the number of auxiliary power units is configured to receive electric energy from the number of electric motors and rotate components of the number of auxiliary power units using the electric energy (see DiVito at least [0029]).  
Regarding claim 15, DiVito discloses a method of reducing a fuel consumption for an aircraft (see DiVito at least Abs), the method comprising: 
generating kinetic energy by directing electric energy from an energy storage location of energy storage locations selected from one of: an auxiliary power unit (see DiVito at least [0025]), or a battery (see DiVito at least [0025]), to an electric motor (see DiVito at least [0025]);
driving wheels of the aircraft using the kinetic energy generated by the electric motor (see DiVito at least [0025]); and 
decelerating movement of the aircraft during a landing (see DiVito at least [0024]-[0026]) by transferring the kinetic energy of the aircraft into: 
electric energy by operating the electric motor as electric motor brakes of a taxiing system of the aircraft (see DiVito at least [0024]-[0026]); and 
…
	However, DiVito does not explicitly disclose …rotating an engine of the aircraft and producing a reverse thrust while replacing a fuel consumption by the engine.  
	Terwilliger, in the same field of endeavor, teaches …rotating an engine of the aircraft and producing a reverse thrust while replacing a fuel consumption by the engine (see Terwilliger at least [0030]-[0033] and Fig 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of harvesting energy from electric motors as disclosed by DiVito with motors connected to the engine as taught by Terwilliger to support taxiing operations on a runway and prevent excess fuel burn (see Terwilliger at least [0002]-[0003]).
Regarding claim 17, DiVito in view of Terwilliger teach the method of claim 15, further comprising: 
directing, using a flow control switch system, excess electric energy generated by decelerating movement of the aircraft using the electric motor to storage in an engine as kinetic energy (see Terwilliger at least [0030]-[0033] and Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of harvesting energy from electric motors as disclosed by DiVito with motors connected to the engine as taught by Terwilliger to support taxiing operations on a runway and prevent excess fuel burn (see Terwilliger at least [0002]-[0003]).
Regarding claim 18, DiVito discloses a method of reducing a fuel consumption for an aircraft (see DiVito at least Abs), the method comprising: 
harvesting an energy from landing the aircraft by a number of electric motors connected to landing gear of the aircraft (see DiVito at least [0026] and [0029]); 
		…
		…
		…
However, DiVito does not explicitly disclose the following:
sending, using a flow control switch system, the energy from landing the aircraft to an engine core of the aircraft and converting the energy from landing the aircraft to kinetic energy replacing a fuel consumption producing a reverse thrust; 
store energy in the engine core as kinetic energy; and 
taxiing the aircraft by sending electric energy generated by extracting the kinetic energy from the engine core to the number of electric motors connected to landing gear of the aircraft and replacing a fuel consumption for powering the number of electric motors connected to landing gear of the aircraft.  
Terwilliger, in the same field of endeavor, teaches  the following:
sending, using a flow control switch system, the energy from landing the aircraft to an engine core of the aircraft and converting the energy from landing the aircraft to kinetic energy replacing a fuel consumption producing a reverse thrust (see Terwilliger at least [0030]-[0033] and Fig 2); 
store energy in the engine core as kinetic energy (see Terwilliger at least [0030]-[0033] and Fig 2); and 
taxiing the aircraft by sending electric energy generated by extracting the kinetic energy from the engine core to the number of electric motors connected to landing gear of the aircraft and replacing a fuel consumption for powering the number of electric motors connected to landing gear of the aircraft (see Terwilliger at least [0030]-[0033] and Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of harvesting energy from electric motors as disclosed by DiVito with taxiing operations that utilize energy in a way that minimalizes waste as taught by Terwilliger for an increased efficiency to an existing problem with aircraft during taxiing procedures (see Terwilliger at least [0002]-[0003]).
Regarding claim 19, DiVito in view of Terwilliger teach the method of claim 18, further comprising: 
decelerating movement of the aircraft using the number of electric motors connected to landing gear of the aircraft acting as electric motor brakes of the aircraft (see DiVito at least [0026] and [0029]).  
Regarding claim 21, DiVito discloses a method of powering auxiliary systems while reducing a fuel consumption of an aircraft (see DiVito at least Abs), the method comprising: 
harvesting an energy from landing the aircraft by a number of electric motors connected to landing gear of the aircraft (see DiVito at least [0026] and [0029]); 
…
sending, using the flow control switch system, a remaining portion of the energy from landing the aircraft to an auxiliary power unit of the aircraft (see DiVito at least [0032] and Fig 7); and 
powering auxiliary operations by the auxiliary power unit using the energy from landing the aircraft (see DiVito at least [0026] and [0029]).
	However, DiVito does not explicitly disclose …sending, using a flow control switch system, a portion of the energy from landing the aircraft to rotate a core of an engine of the aircraft and produce reverse thrust…
	Terwilliger, in the same field of endeavor, teaches …sending, using a flow control switch system, a portion of the energy from landing the aircraft to rotate a core of an engine of the aircraft and produce reverse thrust (see Terwilliger at least [0031]-[0033] and Fig 2)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of harvesting energy from electric motors as disclosed by DiVito with motors connected to the engine as taught by Terwilliger to support taxiing operations on a runway and prevent excess fuel burn (see Terwilliger at least [0002]-[0003]).

Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger in view of Kipp et al. (US-2019/0077500; hereinafter Kipp; already of record).
Regarding claim 9, Terwilliger discloses an aircraft (see Terwilliger at least Abs) that comprises: 
…
a number of engines (see Terwilliger at least [0023] and Fig 1); 
landing gear that comprise wheels (see Terwilliger at least [0044]); and 
…a flow control switch system (see Terwilliger at least [0032]) configured to: 
replace a fuel consumption that rotates at least one engine of the number of engines of the aircraft and produces a reverse thrust (see Terwilliger at least [0030]-[0033] and Fig 2); and 
store energy in at least one of the number of engines as kinetic energy (see Terwilliger at least [0030]-[0033] and Fig 2).  
However, Terwilliger does not explicitly disclose the following:
…carbon brakes…
…a number of electric motors connected to the wheels…
Kipp, in the same field of endeavor, teaches  the following:
…carbon brakes (see Kipp at least [0023])…
…a number of electric motors connected to the wheels  (see Kipp at least [0020]) …
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft as disclosed by Terwilliger with the components as taught by Kipp since a higher quality brake material and the use of regenerative braking will both allow for an extension of brake life under taxi braking operations (see Kipp at least [0005] and [0023]).
Regarding claim 10, Terwilliger in view of Kipp teach the aircraft of claim 9 further comprising:
a control system configured to send commands to the flow control switch system to direct electric energy between energy storage locations and the number of electric motors (see Terwilliger at least [0033] and Fig 2; controller 216 enables flow from motor-generator 212 to charge battery system 250 as regulated through converter 214).  
Regarding claim 11, Terwilliger in view of Kipp teach the aircraft of claim 10. further comprising:
the flow control switch system comprising a plurality of switches configured to direct electric energy between energy storage locations and the number of electric motors (see Terwilliger at least [0032] and Fig 2; converter 214 regulates the flow of current to/from motor-generator 212, such as to charge battery system 250).  
Regarding claim 13, Terwilliger in view of Kipp teach the aircraft of claim 9, wherein the number of engines of the aircraft is configured to receive electric energy from the number of electric motors (see Terwilliger at least [0044]).  

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger in view of Kipp as applied to claim 9 above, and further in view of DiVito.
Regarding claim 12, Terwilliger in view of Kipp teach the aircraft of claim 9, wherein an engine of the number of engines further comprises a first motor connected to a core of the engine (see Terwilliger at least [0038]-[0040] and Fig 3; motor 312) and a second motor connected to a fan of the engine (see Terwilliger at least [0030]-[0031], [0038]-[0040], and Fig 3; motor-generator 212) … 
Neither Terwilliger nor Kipp explicitly disclose or teach …the first motor is configured to receive electrical power from the number of electric motors connected to the wheels to absorb energy in the core of the engine, and wherein the second motor is configured to receive electrical power from the number of electric motors connected to the wheels.  
DiVito, in the same field of endeavor, teaches …the first motor is configured to receive electrical power from the number of electric motors connected to the wheels to absorb energy in the core of the engine (see DiVito at least [0029] where motors 122 and 126 function as generators to supply power to an APU’s generator, where the generator may reduce mechanical loading of an engine), and wherein the second motor is configured to receive electrical power from the number of electric motors connected to the wheels (see DiVito at least [0026] where motors 122 and 126 function as generators to supply power to an aircraft load).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second motors as taught by Terwilliger in view of Kipp with motors connected to the wheels as taught by DiVito to effectively utilize energy produced during regenerative braking (see DiVito at least [0004]-[0005]).
Regarding claim 14, Terwilliger in view of Kipp teach the aircraft of claim 9.  However, neither Terwilliger nor Kipp explicitly disclose or teach the number of auxiliary power units is configured to receive electric energy from the number of electric motors.  
DiVito, in the same field of endeavor, teaches the number of auxiliary power units is configured to receive electric energy from the number of electric motors (see DiVito at least [0029] and [0032]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft as taught by Terwilliger in view of Kipp with a number auxiliary power units configured to receive energy from a number of motors as taught by DiVito to assist with overall loading on propulsion systems of an aircraft (see DiVito at least [0002]-[0005]).

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DiVito in view of Terwilliger as applied to claims 15 and 19, respectively, above, and further in view of Kipp.
Regarding claim 16, DiVito in view of Terwilliger teach the method of claim 15.  However, neither DiVito nor Terwilliger explicitly disclose or teach movement of the aircraft is decelerated by applying electric motor brakes up to a threshold force.  
Kipp, in the same field of endeavor, teaches movement of the aircraft is decelerated by applying electric motor brakes up to a threshold force (see Kipp at least [0024]-[0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taxiing method as taught by DiVito in view of Terwilliger with a threshold force as taught by Kipp to optimize brake life as well as minimize wear and damage to a brake material (see Kipp at least [0002] and [0026]).
Regarding claim 20, DiVito in view of Terwilliger teach the method of claim 19.  However,  neither DiVito nor Terwilliger explicitly disclose or teach movement of the aircraft is decelerated by applying the electric motor brakes up to a threshold force.  
Kipp, in the same field of endeavor, teaches movement of the aircraft is decelerated by applying the electric motor brakes up to a threshold force (see Kipp at least [0024]-[0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft taxiing method as taught by DiVito in view of Terwilliger with a threshold force as taught by Kipp to optimize brake life as well as minimize wear and damage to a brake material (see Kipp at least [0002] and [0026]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        5/25/2022